SPRAGUE, District Judge.
The usual course in the casé of libel by a foreign Seaman against his vessel is, to direct the clerk to inform the counsel of the government of the' pendency of the suit, that he may take such notice of it as he thinks proper; arid Unless there are strong circumstances in the case, the court would not proceed in rem against a foreign vessel, without the consent- of the- commercial representative here of the foreign government of the country where she belonged.
[Cited in 2 Pars. Shipp. & Adm., on the question whether a foreign seaman is entitled to sue-in this country if discharged here by his own wish or with his consent, and to the point that, “our courts go somewhat further than the English courts in requiring the assent of the minister or consul of the foreign country to which the parties belong.”]
[Cited in The Becherdass v. Ambaidass, Case No. 1,203.]
[Nowhere more fully reported; opinion not' now accessible. Quotation from opinion on points decided is taken from 2 Pars. Shipp. Sc, Adm. 228, 229, note.]